10/21/2021


        IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                Case Number: DA 21-0397


                     Supreme Court Cause No.DA 21-0397

Edward J. Guza
Lance F. Carl
Attorneys for Appellant
E.J. GUZA & ASSOCIATES
25 Apex Drive, Suite A
Bozeman, MT 59718
(406)586-2228
eguza@ejguzalaw.corn
lcarl@ejguzalaw.com


 TAMARA A. DOWNING,
                                              GRANT OF EXTENSIONS
                 Appellant,
        and

 JOHN H. DOWNING,
                 Appellee.


      Having considered the Appellant's Unopposed Motion for Extension of

Mediation Deadline and Deadline to File Appellant's Opening Brief, and good cause

being found, the Court HEREBY ORDERS: that the deadline for mediation be

extended 14 days from Monday, October 25, 2021, to November 8, 2021, and the

deadline for Appellant to file her opening brief from November 1, 2021, to

November 15, 2021.

      ORDERED this         day of                  2021.

cc:   Katharine Donnelly

                                                                     Electronically signed by:
                                                                           Mike McGrath
                                                              Chief Justice, Montana Supreme Court
                                                                         October 21 2021